DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of October 27, 2021, Claims 1-5, 9-13, 17, and 18 are pending. Claims 1 and 9 are amended. Claims 17 and 18 are new.
Drawings
The drawings were received on 10/27/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher (US 816513) in view of Merino Caballero (US 2010/0326949).
Regarding Claim 1, Thatcher discloses a crown comprising a top portion (b), an inner portion contiguous with the top portion, and an outer portion contiguous with the top portion, the outer portion being formed into an annular skirt (b2) that descends from the top portion. The inner portion comprises a central portion including a recessed panel (b’). The recessed panel comprises a uniform thickness across its entirety, and is parallel with the top portion but positioned entirely below a bottom surface of the top portion. The central portion includes a concentric curved transition surface contiguously connecting the top portion and the recessed panel. The transition surface and the recessed panel together stiffening the inner portion by providing material strengthening 
The transition surface includes a plurality of concentric rings, a first ring of the plurality of concentric rings extending downward and inward from the top portion, and a second ring of the plurality of concentric rings extending downward and inward from the first ring as shown below in Diagram 1 where the rings match the same arrangement presented in Applicant’s figures. However, please also see Weil (US 967593) Figure 1 in Diagram 2. 

    PNG
    media_image1.png
    1078
    1150
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1126
    2600
    media_image2.png
    Greyscale

Thatcher does not disclose the crown has a thickness gauge in the range of 0.16 mm to 0.18 mm, and material comprising the crown has an average hardness of greater than 62 on a 30 T hardness scale but less than an upper limit of hardness set by the maximum stress acceptable to the container during a crimping process or the spring back associated with a harder material. Thatcher only discloses that the cap is metallic.
Merino Caballero discloses a similar reduced gauge crown with grooves (22, 23) where the crown has a thickness gauge in the range of 0.16mm to 0.18mm, and material comprising the crown has an average hardness of greater than 62 on a 30T hardness scale (Paragraph 0034). Merino Caballero also discloses that the underside of the grooved structure aids in compressing or deforming the liner against the edge or rim of the bottle (Paragraph 0033) in the same manner discussed in Thatcher.  
While Merino Caballero does not disclose that this hardness is less than an upper limit set by the maximum stress acceptable to the container during a crimping process or the spring back associated with a harder material, a person having ordinary skill in the art would be capable of adjusting the hardness so as to ensure proper capping of the crown on a beverage bottle opening.
Thatcher and Merino Caballero are analogous inventions in the art of crown caps with grooves or rings. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic cap of Thatcher with the material thicknesses and hardness specified in Merino Caballero as the rings/strengthening grooves would allow the use of thinner and lighter tinplate with 
Regarding Claim 2, Merino Caballero discloses the material comprising the crown has an average hardness of greater than 65 on the 30T hardness scale (Paragraph 0035).
Regarding Claim 3, Merino Caballero discloses the material comprising the crown has an average hardness of greater than 68 on the 30T hardness scale (Paragraph 0035).
Regarding Claim 4, Merino Caballero discloses the material comprising the crown has an average hardness of greater than 71 on the 30T hardness scale (Paragraph 0035).
Regarding Claim 5, Merino Caballero discloses the material comprising the crown has an average hardness of 73 on the 30T hardness scale (Paragraph 0035). A person having ordinary skill in the art would recognize that harder steels may be used based on the stresses acceptable to the glass bottle during the crimping process.
Regarding Claims 9-13, a person having ordinary skill in the art would be capable of making a reduced gauge crown as discussed in Claims 1-8 above. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Thatcher (US 816513) as applied to claims 1 and 9 above, and further in view of Murayama (US 4197956).
Regarding Claim 17, Modified Thatcher discloses the transition surface defines a first recess or depression in the top portion, wherein the plurality of concentric rings are a first plurality of rings. Modified Thatcher does not disclose the central portion includes 
Murayama discloses a similar crown cap comprising a first recess or depression in the top portion (8) and a second recess or depression (26) disposed radially inward of the first depression wherein the second depression is concentric with the first depression and has a second plurality of concentric rings. Modified Thatcher and Murayama are analogous inventions in the art of crown sealing caps with depressed central potions.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown cap of Modified Thatcher with the second depression of Murayama in order to form a bended or curved portion and therefore increase the bucking strength of the sealing cap (Col. 7 Lines 4-10). In addition, in the same manner detailed by Applicant in Specification Paragraph 0031, the second depression (26) of Murayama provides a sufficient depth for a pull ring (Col. 6 Line 59-Col. 7 Lines 4). The plurality of concave rings would similarly be duplicated in the formation of the second depression as an obvious matter in the duplication of parts as discussed in MPEP 2144.04 VI. Section B.
Regarding Claim 19, a person having ordinary skill in the art would be capable of modifying the method to form the cap disclosed in Modified Thatcher in view of Murayama. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736